Citation Nr: 0734747	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  96-26 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for headache.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The appellant served on active duty from December 1970 to 
August 1972, and from April 1978 to July 1994.  He served in 
the Southwest Asia Area of Operations during the Gulf War 
from October 1990 to March 1991.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1995 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In October 2005, the Board remanded the issues herein for 
further development, including a VA examination with an 
opinion.  The requested action has been completed and the 
claims have been returned to the Board for disposition.


FINDINGS OF FACT

1.  Right knee arthralgia due to underlying pathology is not 
attributable to service.

2.  Left knee arthralgia due to underlying pathology is not 
attributable to service.

3.  Knee arthralgia pre-dated Gulf Service and did not 
increase in severity.

4.  Headache due to an undiagnosed illness is attributable to 
service.


CONCLUSIONS OF LAW

1.  Right knee arthralgia was not incurred in or aggravated 
by service, and is not proximately due to or the result of 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2007).

2.  Left knee arthralgia was not incurred in or aggravated by 
service, and is not proximately due to or the result of 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2007).

3.  Knee arthralgia was not incurred in or aggravated by 
Persian Gulf Service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

4.  Headache as due to an undiagnosed illness was incurred in 
service.  38 U.S.C.A. §§ 1117, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  VA must provide the requisite notice to a 
claimant "at the time" that VA receives a completed or 
substantially complete application for VA-administered 
benefits.  Pelegrini at 119 (2004).  This timing requirement 
applies equally to the initial-disability-rating and 
effective-date elements of a service connection claim.  
Dingess/Hartman, supra.

Communications of record from the RO satisfy these mandates.  
In communications dated in March 2001, November 2002, and May 
2004, the appellant was informed as to what evidence was 
needed from him, how he could help, and how VA would help him 
in developing his claims.  He was informed that it was his 
responsibility to make sure VA received all requested records 
that were not in the possession of a Federal department or 
agency.  In a March 2007 letter, VA provided notice of the 
Dingess/Hartman requirements.

The Board is cognizant that VCAA notice was untimely and that 
this is error is presumed prejudicial to the appellant unless 
VA can demonstrate otherwise.  Sanders v. Nicholson, 487 F.3d 
881, 886 (Fed. Cir. 2007).  In this case, the Board finds 
that there is no prejudice to the appellant in the timing 
errors because the claims were subsequently readjudicated in 
May 2007 and VA sent the appellant a Supplemental Statement 
of the Case dated the same notifying him of the actions taken 
and evidence obtained or received.  Essentially, the 
appellant has not been deprived of information needed to 
substantiate his claims and the very purpose of the VCAA 
notice has not been frustrated by the timing errors here.  
Also, the Board notes that, because the claims are denied as 
discussed in the following decision, the benefit sought could 
not be awarded even had there been no timing defect; as such, 
the appellant is not prejudiced by a decision in this case.  
In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
and personnel records, post service military treatment 
records, VA treatment records, and private treatment reports 
have been associated with the claims folder.  Additionally, 
VA provided the appellant VA examinations, most recently in 
February 2007, and VA obtained a medical opinion.  Also, VA 
afforded the appellant a personal hearing in November 1999 
and October 2004, wherein the appellant provided sworn 
testimony concerning his knees.  There is no indication that 
there is any additional relevant evidence to be obtained 
either by the VA or by the appellant, and there is no other 
specific evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

We note that the appellant has identified military Mental 
Hygiene Clinic records from his active service period that 
are not of record.  On multiple occasions, the latest during 
his hearing on appeal in October 2004, the appellant informed 
VA that his efforts to obtain these records had been 
unsuccessful and that he was informed by the custodian of 
these records that they had been destroyed. VA's attempts 
have also been unsuccessful.  As the custodian of the missing 
service records has indicated that they do not have these 
records and the appellant apparently does not have them in 
his possession, the Board finds that further development of 
this evidence would be futile.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is applicable 
when evaluating VA's compliance with the VCAA). Of course, an 
error is not harmless when it "reasonably affected the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); see also Mayfield, supra.  As all 
medical evidence obtainable by VA has been associated with 
the claims file, the Board finds that the duty to assist has 
been fulfilled and any error in the duty to notify would in 
no way change the outcome of the below decision.

Service Connection-General

Initially, the Board notes the appellant served during the 
Persian Gulf War in Southwest Asia Area of Operations.  He 
did not engaged in combat and he does not assert that his 
claimed knee problems are a result of combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) are not for application 
in this matter.
Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Arthritis shall be considered to have been incurred in or 
aggravated by service although not otherwise established 
during the period of service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.307(a) (3), 3.309(a).

Factual Background

The appellant has provided lay evidence of ongoing bilateral 
knee pain and instability during his military service.  A 
military outpatient record of February 1978 noted an 
assessment of patellar tenderness.  On Report of Medical 
History taken in February 1992, the appellant reported having 
bilateral knee pain when running that would resolve with 
rest.  On examination in May 1992, the appellant's lower 
extremities were reported to be normal.  During his military 
separation examination in April 1994, he did not report any 
prior history of knee problems and, on examination, his lower 
extremities were reported to be normal.

On VA compensation examination in January 1995, bilateral 
tendonitis of the knees was diagnosed.  Report of VA 
examination dated September 1997 reflects that no evidence of 
a current knee disability was found.

At a personal hearing in May 1999, the appellant testified 
that he first noticed knee problems in the mid-1980's; after 
a run for physical training, his knees would hurt most of the 
day.  He reported self-treating his knee problems and denied 
other treatment.

A February 2004 Army Medical Center treatment note reflects 
"Knees showed no abnormalities."  A June 2004 note reflects 
complaints of pain in the knees; clinical findings show 
normal appearing knees, no tenderness, full range of motion, 
no pain on motion, and no muscle weakness.

In a March 2004 statement and at a personal hearing in 
October 2004, the appellant testified that he no longer 
thought he had a bilateral knee disability, but instead had 
"knee pain" due to his service-connected spinal 
disabilities.  He argued that, based on these symptoms, he 
should be granted service-connection for a bilateral knee 
disability on a secondary basis.

A VAMC Albuquerque treatment note dated March 2007 reflects 
complaints of joint pain.

Report of VA examination dated February 2007 reflects that 
the examiner reviewed the service medical records, claims 
file, and electronic records.  By history, the appellant 
reported knee problems bilaterally for the past 10 to 12 
years.  Gait was normal without any assistive device and 
posture was erect without any listhesis.  Examination 
revealed no swelling, laxity, or effusion.  Bilateral knee 
range of motion was from -10 to 145 degrees without evidence 
of loss of motion on repetitive use.  Anterior drawer sign, 
Lachman's and McMurray testing was negative, bilaterally.  X-
rays of the knees were negative.  The diagnosis was bilateral 
knee arthralgia without evidence of arthritis.  The examiner 
opined that the bilateral knee condition was "less likely 
than not" due to military service and "less likely than 
not" secondary to his service-connected spine disability.  
The examiner explained that there was no abnormal gait from 
the appellant's spine condition and that the minimal 
degenerative changes in the thoracic spine had no bearing on 
the knees.

Analysis

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Caluza v. Brown, 7 
Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) see also Hickson v. West, 12 Vet.App. 247, 253 
(1999).

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage, 10 Vet.App. at 
495-97; see also Clyburn v. West, 12 Vet.App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage, 10 
Vet.App. at 495-96; see Hickson, 12 Vet.App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b) 

In this case, while the appellant had patellar tenderness in 
1978 and reported bilateral knee pain in February 1992, 
service medical records show normal knees at separation 
examination in April 1994 and there was no report of any 
prior knee problems.  Report of VA examination dated January 
1995 reflects a diagnosis for bilateral tendonitis of the 
knees and report of VA examination dated February 2007 
reflects a diagnosis for bilateral arthralgia of the knees.  
The February 2007 VA examiner opined that the appellant's 
bilateral knee condition was less likely than not related to 
service, and that it was less likely than not related to 
service-connected spine disability.  X-rays were negative for 
arthritis.

In weighing the appellant's statements, treatment records, 
and VA examinations of record, the Board concludes that the 
preponderance of the evidence is against service connection 
for arthralgia of the right and left knee.  Service medical 
records show no disability of either knee due to injury or 
disease.  The post-service diagnoses of tendonitis and 
arthralgia are not attributable to the appellant's military 
service or service-connected spine disability.  The medical 
opinion of the VA examiner has greater probative value than 
the appellant's unsubstantiated lay assertions.  Lay persons 
are not competent to opine as to medical etiology or render 
medical opinions.  See Grover v. West, 12 Vet.App. 109, 112 
(1999); Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
The Board notes that the VA examiner's opinion was based on a 
thorough review of the medical records, medical history, and 
a contemporaneous examination.

The Board acknowledges that lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet.App. 
465, 469 (1994) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet.App. at 494-95 
(lay person may provide eyewitness account of medical 
symptoms).  However, in this case, the Board finds that the 
appellant's assertions of knee pain during and since service 
has diminished probative value when weighed against the 
absence of in-service knee complaints since February 1992 and 
the absence of any report of knee problems at separation in 
April 1994, coupled with the finding for normal lower 
extremities at separation.

The Federal Circuit has noted that basic entitlement to 
disability compensation derives from two statutes, both found 
in title 38, sections 1110 and 1131, the former relating to 
wartime disability compensation and the latter relating to 
peacetime disability compensation.  Both statutes provide for 
compensation, beginning with the following words: "For 
disability resulting from personal injury suffered or disease 
contracted in the line of duty. . . ." 38 U.S.C. §§ 1110, 
1131 (1994).  Thus, in order for a veteran to qualify for 
entitlement to compensation under those statutes, the veteran 
must prove existence of a disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  
In this case, the veteran has complained of pain.  However, a 
diagnosis of an underlying pathology (disease or injury) was 
not identified subsequent to service.  In the absence of an 
identified disease or injury, service connection may not be 
granted.  Stated differently, this is a pain alone-type case 
and service connection may not be granted.  Furthermore, 
there is no competent evidence of a nexus to a service 
connected disease or injury.  As such, he does not have 
disability, to include an increase in disability, 
(aggravation) that is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310 
(2007).

In view of the above, the claims are denied.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

Service Connection-Gulf War

The record establishes that the veteran served in the Gulf 
and that he has complained of pain.  Furthermore, the most 
probative evidence establishes that the most appropriate 
medical label is arthralgia without underlying pathology.  
Therefore, the Board has considered the law and regulations 
governing service in the Gulf.  However, the record 
establishes that the knee complaints pre-dated the Gulf 
service.  In addition, the evidence establishes that there 
was no aggravation due to service or during such Gulf 
service.  Although complaints of pain have continued 
somewhat, there has been no change in his functional use.  
The record establishes a good range of motion and that he 
retains the ability to walk well.  Such evidence tends to 
establish that there was no increase in disability.

Headache

The Board has reviewed the record, to include the reason for 
the denial of the issue by the AOJ.  Such review reflects 
that the veteran has complained of and has been diagnosed 
with a headache disorder.  Furthermore, clear underlying 
pathology, disease or injury, has not been identified.  Our 
review of the medical records reflects that the veteran has 
established a credible report that the onset was during 
service.  Clearly, a layman is competent to report the 
existence of a headache and equally competent to report when 
the headaches started.  His credible statements establish an 
onset consistent with service in the Persian Gulf.  Since 
there is no identified pathology, the Board is presented with 
an undiagnosed illness that was incurred in service.  Since 
the Board accepts that the origin was in-service in the Gulf, 
it need not rise to the level of a compensable degree.  
38 U.S.C.A. § 1117. 


ORDER

Service connection for an undiagnosed illness manifested by 
headache is granted.

Service connection for arthralgia of the right knee is 
denied.

Service connection for arthralgia of the left knee is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


